ORDER OF SUSPENSION UPON CONVICTION
SHEPARD, Justice.
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Admission and Discipline Rule 23, Section 10(e), files a notice of conviction and request for suspension.
This Court, being duly advised, now finds that the respondent, Sergio Samuel Chavez, was convicted on October 1, 1993, in the United States District Court for the Southern District of Indiana, Cause Number IP 93-89-CR-01, of knowingly making false statements of material fact on a bank loan application and knowingly making a false and fraudulent declaration under penalty of perjury. This Court further finds that, pursuant to Admis.Disc.R. 28(11)(a) and (b), the respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that Sergio Samuel Chavez is suspended from the practice of law effective thirty (30) days from *500the effective date of this Order. Pursuant to Admis.Disc.R. 23(11)(b), the respondent may, within twenty (20) days from the date of this Order, assert in writing any deficiency that establishes why the suspension should not take effect.
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent, to the Disciplinary Commission, and to all other entities pursuant to the provisions of Admis.Disc.R. 23(3)(d). '
All Justices concur.